 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    ALBERT ORTEGA,                                      Case No. 1:19-cv-00999-NONE-BAM (PC)
12                        Plaintiff,                      ORDER VACATING ORDER TO SHOW
                                                          CAUSE ISSUED FEBRUARY 15, 2020
13            v.
                                                          (ECF No. 16)
14    UNITED STATES OF AMERICA, et al.,
                                                          ORDER GRANTING PLAINTIFF’S MOTION
15                        Defendants.                     FOR EXTENSION OF TIME TO FILE FIRST
                                                          AMENDED COMPLAINT
16
                                                          (ECF No. 17)
17
                                                          THIRTY (30) DAY DEADLINE
18

19           Plaintiff Albert Ortega is a federal prisoner proceeding pro se and in forma pauperis in

20   this civil rights action pursuant to the Federal Tort Claims Act (“FTCA”), 28 U.S.C. § 2401 et

21   seq.

22           On December 4, 2019, the Court issued a screening order finding that Plaintiff had failed

23   to state any cognizable claim for relief in his complaint, and directing Plaintiff to file either a first

24   amended complaint or a notice of voluntary dismissal, within thirty days from the date that the

25   order was served. (ECF No. 12.)

26           On December 30, 2019, Plaintiff filed a motion for a 30-day extension of time to file a

27   first amended complaint. (ECF No. 13.)

28           On January 2, 2020, the Court granted Plaintiff’s motion for an extension of time and
                                                          1
 1   ordered Plaintiff to file either a first amended complaint or a notice of voluntary dismissal within

 2   thirty days from the date of service of the order. (ECF No. 14.)

 3          Plaintiff failed to file a first amended complaint, notify the Court in writing of his

 4   willingness to proceed only on the claims found cognizable by the Court, or otherwise

 5   communicate with the Court within the allotted time. Therefore, on February 15, 2020, the Court

 6   ordered Plaintiff to show cause in writing why this action should not be dismissed for Plaintiff’s

 7   failure to comply with the Court’s December 4, 2019 screening order, failure to prosecute, and

 8   failure to state a claim for relief, within fourteen (14) days from the date of service of the order.

 9   (ECF No. 16.)

10          On March 5, 2020, Plaintiff filed a written response to the Court’s order to show cause.

11   (ECF No. 17.) In his response, Plaintiff contends that this action should not be dismissed because

12   he was on modified lockdown from December 12, 2019 to February 25, 2020 and, during that

13   time, he did not have access to his legal paperwork, he was unable to gain access to the supplies

14   needed for legal work (paper, pencils, etc.), and he found it almost impossible to access any legal

15   materials via the law library. (Id.). Therefore, Plaintiff requests that the Court grant him a thirty-

16   day extension of time to file a first amended complaint. (Id.)

17          Having considered the request, the Court finds that Plaintiff has demonstrated good cause

18   for an extension of time. Fed. R. Civ. P. 6(b). Therefore, Plaintiff’s motion for a 30-day

19   extension of time to file a first amended complaint is granted. In light of the extension of time to

20   file a first amended complaint, the order to show cause issued on February 15, 2020 is vacated.
21          Accordingly, IT IS HEREBY ORDERED that:

22          1.       The order to show cause issued on February 15, 2020, (ECF No. 16), is

23                   VACATED;

24          2.       Plaintiff’s motion for a 30-day extension of time to file a first amended complaint,

25                   (ECF No. 17), is GRANTED;

26          3.       Within thirty (30) days from the date of service of this order, Plaintiff shall file
27                   either a first amended complaint curing the deficiencies identified by the Court in

28                   its December 4, 2019 order, or a notice of voluntary dismissal; and
                                                         2
 1        4.    Plaintiff is warned that failure to comply with this order will result in a

 2              recommendation to the District Judge that this action be dismissed for failure to

 3              obey a court order, failure to prosecute, and failure to state a cognizable claim for

 4              relief.

 5
     IT IS SO ORDERED.
 6

 7     Dated:   March 9, 2020                              /s/ Barbara    A. McAuliffe            _
                                                    UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    3
